 In theMatter of LINCOLN STEEL WORKSandUNITED STEELWORKERSOF AMERICA,C. I. O.Case No. 17-B-1245.-Decided February 28,1946Mr. Earl T. Luff,of Lincoln, Nebr., for the Company.Mr. C. N. Stover,of Omaha, Nebr., for the C. I. O.Mr. G. F. Williams,of Lincoln, Nebr., for the A. F. L.Mr. Phil E. Thompson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., hereinafter called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Lincoln Steel Works, Lincoln, Nebraska, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Elmer L. Hunt, TrialExaminer.The hearing was held at Lincoln, Nebraska, on October31, 1945.The Trial Examiner granted a motion to intervene made byNebraska State Federation of Labor, affiliated with the A. F. L.,hereinafter called the A. F. L.The Company, the C. I. 0., andthe A. F. L. appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLincoln SteelWorks, a Nebraska corporation with its principaloffice and place of business in Lincoln, Nebraska, is engaged in the66 N. L.R. B., No. 17.215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDfabrication of structural steel.During the first 6 months of 1945the Company purchased raw materials valued in excess of $475,000,of which 90 percent was shipped from points outside the State ofNebraska.During the same period the Company manufacturedfinished products valued in excess of $398,000, of which 70 percentwas shipped to points outside the State of Nebraska.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Nebraska State Federation of Labor, affiliated with the AmericanFederation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE ALLEGED QUESTIONCONCERNING REPRESENTATIONThe Company has refused to recognize the C. I. O. as the exclusivebargaining agent of its employees until it was certified by the Boardin an appropriate unit.The Company contends that a prior consent election conductedonJuly14, 1945,1 in which the C. I. O. failed to obtain a majority,should bar an election at this time.We have previously held thata union which has lost one election and seeks another within a yearshould make a showing of interest on the second occasion such aswill indicate that it has renewed and extended its organizationalefforts sincethe prior election .2We do not find such'a showing inthe instantcase.In fact, the present showing of interest by theC. I. 0.3 has actually declined from its showing in the prior electioncasesThere is no evidence here that the petitioner's chances ofreceiving a majority vote have improved so as to justify expenditureof the Board's time and funds in the conduct of a second electionat this time.Under these circumstances, we conclude that a presentdetermination of representatives is not warranted, and we shall dis-1Case No.17-R-1179.In this electionthe C. I. O. received 20 out of 40 valid votes cast.1Matter ofWorld Publishing Company,63 N. L, R. B. 462;Matter of JosephBancroft& BonsCo.,64 N. L.R. B. 74.a The Field Examiner reportedthat the C. I. 0 submitted 19 signedmembership cardsand that there are approximately40 employees in the alleged appropriate unit.' Prior to the previous consent election,the C. I. O. submitted30 membership cards andthere were approximately 41 employees in the appropriate unit. LINCOLNSTEEL WORKS217miss the petition, without prejudice to the Union's right to fileanother petition for representationnearerthe anniversary date ofthe first election.ORDERIT Is HEREBY ORDEREDthat thepetition for investigation and cer-tificationof representativesof `employees of Lincoln Steel Works,Lincoln, Nebraska, filed herein by United Steelworkers of America,C. I. 0., be and it hereby is, dismissed.I